Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed on the IDS filed 7/7/2022 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-16 are rejected under 35 USC 102(a)(1) as being unpatentable over Noh et al. (US Patent No 9511494).
Regarding claim 15, Noh teaches the following limitations:
A robot cleaner, comprising: a horizontal line light source, configured to emit horizontal line light to a forward direction of the robot cleaner; a vertical line light source, configured to emit vertical line light to the forward direction; and an optical sensor, configured to sense first optical data generated by the vertical line light and to sense second optical data generated by the horizontal line light.
(Noh – [fig 5, col 1 ln 61 to col 2 ln 41] describes a robot cleaner with forward-facing light sources and optical sensors, the light sources configured to emit light in a horizontal and vertical pattern. Data from the horizontal light is used to detect obstacles while data from the vertical light is used to determine the height of the obstacles).
Regarding claim 16, Noh teaches the following limitations:
The robot cleaner of claim 15, further comprising: a processing circuit, configured to compute a height of an obstacle in front of it based on the first optical data and to determine whether the obstacle exists in the forward direction or not based on the second optical data.
(Noh – [fig 5, col 1 ln 61 to col 2 ln 41] describes a robot cleaner with a forward-facing light sources and optical sensors, the light sources configured to emit light in a horizontal and vertical pattern. Data from the horizontal light is used to detect obstacles while data from the vertical light is used to determine the height of the obstacles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 USC 103 as being unpatentable over Noh et al. (US Patent No 9511494) in light of Kim et al. (US 20210170585).
Regarding claim 1, Noh teaches the following limitations:
	An auto clean machine, comprising:
	(Noh – [abstract] “A robot cleaner is provided.”  Fig. 1 and col. 1, lns 57-60)
	a height computing device; and an obstacle determining device;
(Noh – Col. 2, lns 42-63 “The obstacle recognition module 210 may recognize whether an obstacle exists or not, or may recognize a width of an obstacle using a horizontal pattern of a pattern image. For instance, the obstacle recognition module 210 may recognize a width of an obstacle after the robot cleaner consecutively irradiates optical patterns while moving. Here, the obstacle recognition module 210 may recognize a width of an obstacle according to a bending degree of a horizontal pattern, or according to an angle formed by two lines and the obstacle recognition module 210, the lines extending from two side edges of a horizontal pattern up to the horizontal pattern. Alternatively, the obstacle recognition module 210 may recognize a height of an obstacle using a horizontal pattern of a pattern image. For instance, the obstacle recognition module 210 may check a position of a horizontal pattern from a pattern image having no obstacle, and then calculate a moving distance of the horizontal pattern when an obstacle exists, thereby recognizing a height of the obstacle.”  Fig. 5 and col. 5, ln 64 – col. 6, ln 22 wherein the robot can also comprise an infrared sensor in addition to the camera)

Noh does not explicitly teach the following limitation:
wherein the height computing device is turned on to compute a height or an overhang height of an obstacle when the obstacle determining device determines the obstacle exists in a predetermined region of the auto clean machine; wherein the height computing device does not compute the height and the overhang height when the obstacle determining device does not determine the obstacle exists in the predetermined region.

Kim teaches:
a sensor system that comprises two obstacle sensors, including an infrared sensor and a camera, wherein the camera is turned on when the infrared sensor determines than an object exists in a predetermined region of the robot and wherein the camera is not turned on when the infrared sensor does not determine that an obstacle exists in the predetermined region.
(Kim – [0052] regarding a robot that comprises an infrared sensor to detect an object such as a person.  [0054] “At this time, the user data may be acquired in a state in which the robot is powered on. However, in order to reduce power consumption of the robot, power for some components may be selectively activated in the step of acquiring the user data. For example, when the robot detects that the user is located around the robot in a state in which only the power of the infrared sensor is activated, the robot may activate the power of the camera or microphone. Through the method as described above, the robot may prevent unnecessary power consumption.”)

Both Noh and Kim teach robots that can comprise a plurality of sensors, including infrared sensors and cameras.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the height measurement of Noh to only be activated when an obstacle is detected by the infrared sensor, in the manner taught in Kim, in order to conserve power in the battery-powered robot cleaner.

 Regarding claim 2, modified Noh teaches the following limitations:
The auto clean machine of claim 1, wherein the height computing device comprises: a first light source, configured to emit first light; an optical sensor, configured to sense first optical data generated according to the first light; and a processing circuit, configured to compute the height or the overhang height of the obstacle based on the first optical data;
(Noh – [fig 1-3, col 1 ln 61 to col 3 ln 20] describes the obstacle recognition module using a light source, and an optical sensor to recognize the height of an obstacle. The need for a processor to calculate the height based on the sensor data is implied by “processing a pattern image” (col 2 ln 44).
	Modified Noh 	does not teach:
wherein the first light source is turned on when the obstacle determining device determines the obstacle exists in the predetermined region; wherein the first light source is turned off when the obstacle determining device does not determine the obstacle exists in the predetermined region.  

However, as pointed out in the rejection of claim 1, modified Noh teaches where the camera is turned off when an obstacle is not detected in order to conserve power.  Since the light source in Noh is used in conjunction with the camera, it would have been obvious to one of ordinary skill in the art to further modify Noh such that the light source is turned off for the same reason, i.e. to conserve power

Regarding claim 3, modified Noh teaches the following limitations:
The auto clean machine of claim 2, wherein the obstacle determining device comprises the optical sensor and the processing circuit, and further comprises: a second light source, configured to emit second light; wherein the optical sensor senses second optical data generated according to the second light; wherein the processing circuit determines whether the obstacle exists in the predetermined region or not based on the second optical data.  

(Noh – [fig 1-2, col 1 ln 57 to col 2 ln 2] describes a light source, an optical sensor or camera, and an obstacle recognition module to identify obstacles based on the information gathered from the sensor. [Fig 5, col 5 ln 64 to col 6 ln 22] further describes first and second sensors, which may be infrared ray sensors, requiring an infrared light source.) 

Regarding claim 4, modified Noh teaches the following limitations:
The auto clean machine of claim 3, wherein the first light is line light perpendicular with a ground which the auto clean machine moves on, and the second light is line light parallel with the ground.  

(Noh – [fig 1, col 2 ln 16 to col 3 ln 3] describes the optical pattern of the light source as being cross shaped, with the vertical (perpendicular) portion used to measure an obstacle’s height. [fig 5, col 5 ln 64 to col 6 ln 22] further describes forward-facing infrared ray sensors, which would require a forward-facing infrared light source projecting light parallel to the floor. )

Regarding claim 5, modified Noh teaches the following limitations:
The auto clean machine of claim 3, wherein the first light source emits the first light to a forward direction of the auto clean machine, and the second light source emits the second light following the forward direction.  
(Noh – [fig 5, col 1 ln 61 to col 2 ln 15 and col 5 ln 64 to col 6 ln 22] describe optical source module 110 comprising at least a first and second light source, including a laser diode and an LED, to be detected by the camera module and by the infrared ray detectors. Both the first and second light sources face forward and emit light in the forward direction.)

Regarding claim 6, modified Noh teaches the following limitations:
The auto clean machine of claim 1, wherein the predetermined region is in front of the auto clean machine.  

(Noh – [fig 1, col 1 ln 61 to col 2 ln 15] describes the light source and optical sensor being on the front of the robot cleaner and emitting their light forward.)

Regarding claim 7, modified Noh teaches the following limitations:
The auto clean machine of claim 1, wherein the auto clean machine further operates based on the height or the overhang height after the height or the overhang height is acquired.

(Noh – [fig 3, col 5 ln 36 to ln 56] describes the cleaning robot controller generating a control signal based on the recognition of an obstacle and its height.)

Regarding claims 8-14, the claims are directed toward an auto clean machine control method, the method comprising steps that would be performed by the modified cleaning robot of Noh used in the rejection of claims 1-7.  As such, claims 8-14 are rejected under the same rationales used in the rejection of claims 1-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JACOB KENT BESTEMAN-STREET whose telephone number is (571)272-2501. The examiner can normally be reached M-TH 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB KENT BESTEMAN-STREET/
Examiner, Art Unit 4164

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661